IN THE
TENTH COURT OF
APPEALS










 

No. 10-02-00247-CV
 
Alvin Lee Harrison,
                                                                      Appellant
 v.
 
TDCJ-ID and Kenneth Green,
                                                                      Appellee
 
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court # COT-98-31706
 

MEMORANDUM 
Opinion





 
            Alvin Lee Harrison sued the Texas
Department of Criminal Justice (Department) and Hughes Unit Warden Kenneth
Green for injunctive relief.  He claims
that Shi’a Muslims at the Unit were subjected to religious discrimination. 
            Harrison
caused Green to be served with citation but not the Department.  The trial court dismissed Harrison’s
claim against Green after finding that Harrison is no
longer a resident at the Unit, and because he sought only injunctive relief,
his claim is moot.  The court further
dismissed as to the Department for want of prosecution.  Harrison’s two issues
on appeal assert an abuse of discretion in the dismissal order and error in
failing to make findings of fact and conclusions of law.
            “A case is moot if at any stage
there ceases to be an actual controversy between the parties.”  National
Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex.
1999).  Because Green can no longer
affect Harrison’s right to exercise his religion,
injunctive relief against him cannot be effective.  Thus, the court correctly decided that the
claim is moot.
            Almost six years elapsed between the
date Harrison filed suit and the date the court dismissed his claim against the
Department, after holding a hearing and finding a lack of due diligence.  The court did not abuse its discretion in
dismissing that claim.  Villarreal v. San Antonio Truck & Equip.,
994 S.W.2d 628, 630 (Tex. 1999)
(per curiam).
            We overrule Harrison’s
first issue.  We do not reach his second
issue because after we abated the case the trial court made findings of fact
and reached conclusions of law, which were then presented to us in a
supplemental record.
            We
affirm the trial court’s order dismissing Harrison’s
claims.
 
 
 
 
BILL VANCE
Justice
 
Before Chief
Justice Gray,
Justice Vance,
and
Justice Reyna
Affirmed
Opinion
delivered and filed August 4, 2004
 
[CV06]